Case 0:18-cv-61138-BB Document 30 Entered on FLSD Docket 10/23/2018 Page 1 of 8



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA
                                FORT LAUDERDALE DIVISION
                                  Case No. 0:18-cv-61138-BB

 SANDRA MADINYA, on behalf of
 herself and all others similarly situated,

                Plaintiff,

 vs.

 PORTFOLIO RECOVERY ASSOCIATES,
 LLC,

             Defendant.
 ____________________________________

            DEFENDANT’S MOTION FOR JUDGMENT ON THE PLEADINGS
                 WITH INCORPORATED MEMORANDUM OF LAW

        Defendant Portfolio Recovery Associates, LLC (“PRA”), by counsel, and pursuant to

 Federal Rule of Civil Procedure 12(c), moves for judgment on the pleadings because Plaintiff’s

 claim fails as a matter of law. In support thereof, PRA states as follows:

                                          INTRODUCTION

        Plaintiff’s allegation that a partial payment on a time-barred debt revives the statute of

 limitations is an inaccurate statement of Florida law. Rather, it is well-established that “[a]n

 acknowledgment of, or promise to pay, a debt barred by the statute of limitations must be in writing

 and signed by the person sought to be charged.” Fla. Stat. § 95.04 (emphasis added). Accordingly,

 a time-barred debt cannot be revived on a consumer’s partial payment alone.

        Here, Plaintiff Sandra Madinya opened a credit card with Capital One Bank, which she

 used to purchase items such as gasoline and groceries. (Compl., D.E. 1, ¶¶ 12, 14.) After Plaintiff

 failed to pay, Capital One sold the account to PRA. (Id. at ¶¶ 13, 16.) On or about February 21,

 2018, PRA sent Madinya a letter providing options to resolve her account. (Id. at ¶ 14; Ex. A to
Case 0:18-cv-61138-BB Document 30 Entered on FLSD Docket 10/23/2018 Page 2 of 8



 Compl., D.E. 1-1). Specifically, the letter provided Madinya with some payment options and

 immediately below the options provided a disclosure stating: “The law limits how long you can be

 sued on a debt and how long a debt can appear on your credit report. Due to the age of this debt,

 we will not sue you for it or report payment or non-payment of it to a credit bureau.” (Id.) Plaintiff

 never paid anything toward her account.

        Instead, Plaintiff filed this putative class action alleging that PRA’s letter violates the

 FDCPA because it fails to disclose that making a payment might revive the statute of limitations.

 (Compl. ¶¶ 15, 21–24.) But, as this Court recognized, a time-barred debt cannot be revived by

 partial payment alone under Florida law. Accordingly, Plaintiff could not be misled by the

 omission of language regarding the potential consequences of such partial payment. For these

 reasons, Plaintiff’s FDCPA claim fails as a matter of law and the Court should dismiss the action

 with prejudice.

                                    MEMORANDUM OF LAW

 A.     Legal Standard for Motion for Judgment on the Pleadings

        A motion for judgment on the pleadings is properly filed “[a]fter the pleadings are closed,

 but early enough not to delay trial.” Fed. R. Civ. P. 12(c). “Judgment on the pleadings is

 appropriate when there are no material facts in dispute, and judgment may be rendered by

 considering the substance of the pleadings and any judicially noticed facts.” Silver Creek Farms,

 LLC v. Fullington, No. 16-80353-CIV, 2018 WL 1990522, at *1 (S.D. Fla. Feb. 15, 2018) (citing

 Hawthorne v. Mac Adjustment, Inc., 140 F.3d 1367, 1370 (11th Cir. 1998) (internal citations

 omitted); Cunningham v. Dist. Att’y’s Office for Escambia Cty., 592 F.3d 1237, 1255 (11th Cir.

 2010). In deciding a motion for judgment on the pleadings, the facts in the complaint are accepted

 as true and viewed in the light most favorable to the nonmoving party. Id. The court may consider
                                                   2
Case 0:18-cv-61138-BB Document 30 Entered on FLSD Docket 10/23/2018 Page 3 of 8



 documents attached to the pleadings. Silver Creek Farms, 2018 WL 1990522, at *1 (citing Horsely

 v. Feldt, 304 F.3d 1125, 1134 (11th Cir. 2002)).

 B.     Plaintiff’s FDCPA claim fails as a matter of law.

        As this Court recognized, time-barred debt cannot be revived upon partial payment alone

 under Florida law. Therefore, Plaintiff could not have been misled by the omission of language

 regarding the potential consequences of partial payment toward the debt. Madinya v. Portfolio

 Recovery Assocs., LLC, No. 18-CV-61138, 2018 WL 4510151, at *5 (S.D. Fla. Sept. 20, 2018).

        Under Florida law, “[a]n acknowledgment of, or promise to pay, a debt barred by the statute

 of limitations must be in writing and signed by the person sought to be charged.” Fla. Stat. § 95.04

 (emphasis added). A “writing for the purpose of showing the acknowledgment of or promise to

 pay a debt barred by the statute of limitations must be certain, definite, and an acknowledgment of

 the existence of such indebtedness and a willingness to pay the same.” Woodham v. Hill, 78 Fla.

 517, 521 (1919) (finding that a letter which enclosed a blank check did not constitute an

 acknowledgment of or promise to pay as required to revive a debt under Florida law). “A payment

 on a debt barred by the statute of limitations without an acknowledgment of the balance of the debt

 as existing and a willingness to pay the debt will not take it out of the statute.” Id. at 524; see also

 In re Stewart, 215 B.R. 633, 636 (Bankr. M.D. Fla 1997) (finding that to revive a time-barred debt,

 a partial payment must be accompanied by a specific statement of the payment’s purpose and an

 acknowledgment of the debt).

        The court in In Re Stewart held that partial payment alone would not revive a debt under

 Florida law. Id. There, a letter sent by the debtor enclosing a $25.00 payment and stating “I greatly

 appreciate your patience. The $25.00 payment is enclosed. Thanks,” with the debtor’s signature

 did not constitute a written signed acknowledgment under the Florida statute. Id. The court
                                                    3
Case 0:18-cv-61138-BB Document 30 Entered on FLSD Docket 10/23/2018 Page 4 of 8



 reasoned that “although the debtor made a partial payment on the debt, she did not specifically

 state the purpose of the payment,” and therefore did not revive the debt. Id. The court also found

 that a housing application, signed by the debtor and listing the claimant as holding a mortgage, did

 not constitute an acknowledgment under the statute. Id. The court reasoned that “although it may

 recognize the existence of a past debt…[it did] not claim responsibility for it or acknowledge the

 amount.” Id. Accordingly, “neither document standing alone [could] revive the debt.” Id.

        Here, because a time-barred debt cannot be revived by partial payment alone under Florida

 law, Plaintiff, or the least sophisticated consumer, could not be misled by omission of language

 regarding the potential consequences of such payment. Madinya, 2018 WL 4510151, at *5 (citing

 Trichell v. Midland Credit Mgmt., Inc., No. 4:18-CV-00132-ACA, 2018 WL 4184570, at *4–5

 (N.D. Ala. Aug. 31, 2018) (no misrepresentation because partial payment alone does not revive

 statute of limitations on a time-barred debt under Alabama law)); Gunther v. Midland Credit

 Mgmt., Inc., No. 2:17-cv-704, 2018 WL 4621764, *9–10 (D. Utah Sept. 26, 2018) (no

 misrepresentation because partial payment alone does not revive statute of limitations on a time-

 barred debt under Utah law). Accordingly, the failure to disclose the potential consequence of a

 partial payment could not, under Florida law, mislead Plaintiff or the least sophisticated consumer

 and therefore cannot, as a matter of law, violate the FDCPA. Plaintiff’s complaint should be

 dismissed.

 C.     Plaintiff does not—and cannot—point to any authority supporting the legal theory
        underpinning her FDCPA claim.

        The cases Plaintiff relies on do not support her proposition that a partial payment may

 revive a time-barred debt under Florida law. In fact, these cases support the opposite—that a

 signed writing acknowledging, or promising to pay, a time-barred debt is required to revive a time-

                                                  4
Case 0:18-cv-61138-BB Document 30 Entered on FLSD Docket 10/23/2018 Page 5 of 8



 barred debt under Florida law. See Compl. ¶ 3, n. 1 (citing In re Stewart, 215 B.R. at 636–37

 (holding partial payment alone will not revive a time-barred debt); In re Kessler Mfg. Corp.,

 109 B.R. 516, 519 (Bankr. S.D. Fla. 1989) (holding time-barred debt was not revived because

 there was no writing acknowledging the debt signed by the party to be charged); Coker v.

 Phillips, 103 So. 612, 614–15 (Fla. 1925) (holding under Florida law “every acknowledgment

 of, or promise to pay, a debt barred by the statute of limitations must be in writing and signed

 by the party to be charged”); Wassil v. Gilmour, 465 So. 2d 566, 568 & n.5 (Fla. Dist. Ct.

 App. 1985) (inapplicable because it involved a promise to pay the debt before the expiration

 of the statute of limitations); Kitchens v. Kitchens, 142 So. 2d 343, 345 (Fla. Dist. Ct. App.

 1962) (holding that a signed writing is required to revive a time-barred debt).)

         Plaintiff is left with Baez v. LTD Fin. Servs., L.P., 2017 WL 1291070 (M.D. Fla. Apr. 7,

 2017) —but even that case does not support Plaintiff’s claim. 1 The plaintiff in Baez, like here,

 based her FDCPA claim on the (incorrect) legal theory that a partial payment would revive a time-

 barred debt and that the collection letter at issue violated the FDCPA by failing to disclose that

 partial payment could revive the debt. Id. at *1. After the Baez court denied defendant’s motion

 for judgment on the pleadings, defendant filed a motion for reconsideration contending that the

 court clearly erred when it found that the theory on which plaintiff premised her FDCPA claims—




 1
   Notably, Plaintiff’s complaint is nearly identical to the complaint filed in Baez. (See Dkt. No. 1, Case No.
 15-cv-01043, Middle District of Florida). Unlike Baez’s complaint, however, Plaintiff here excludes
 references to Cadle Co. v. McCartha, 920 So. 2d 144 (Fla. 5th DCA 2006)—undoubtedly because the Baez
 court found that Cradle does not apply because it involved a partial payment of a debt made before the
 statute of limitations had run. Baez, 2017 WL 1291070, at *2 (“As the parties know, this case does not
 implicate the partial payment of a debt prior to the running of the statute of limitations, but the partial
 payment of a debt after the statute of limitations has already run.”) (Emphasis in original.)

                                                       5
Case 0:18-cv-61138-BB Document 30 Entered on FLSD Docket 10/23/2018 Page 6 of 8



 that a partial payment on a time-barred debt revives the debt—was an accurate statement of Florida

 law. Id.

           The court denied that motion for reconsideration, in an opinion that is, frankly, perplexing.

 On the one hand, the court accurately stated Florida law: “[W]hen a debt has become time-barred

 due to the running of the statute of limitations, the debt may be revived and the debtor may be

 subjected to liability anew if the debtor subsequently acknowledges or promises to pay the time-

 barred debt in a signed writing.” Id. at *2. Yet, on the other hand, the court found that “Plaintiff’s

 legal theory of liability”—i.e., that partial payment alone can revive a time-barred debt—“is indeed

 an accurate representation of controlling Florida law.” Id. The inconsistencies in the court’s

 opinion cannot be reconciled. The court also appears to have misinterpreted defendant’s argument

 when it stated that defendant contends “that it is entitled to judgment as a matter of law on

 Plaintiff’s claims due to Plaintiff’s mistaken citation of authority in her pleading.” Id. at *1

 (emphasis added). But that was not defendant’s argument. Like here, defendant argued not only

 that plaintiff’s citations to Florida law were inapplicable—but that the legal theory underlying

 plaintiff’s FDCPA claim was based on an incorrect representation of Florida law.                  (See

 Defendant’s Motion for Reconsideration, Dkt. No. 76, Case No. 15-CV-01043, Middle District of

 Florida). Accordingly, because plaintiff’s legal theory was incorrect, plaintiff’s claims failed as a

 matter of law. Id.

           Despite the inexplicable outcome in Baez, even that case confirms that under Florida law,

 a partial payment alone cannot revive the time-barred debt. Accordingly, there was no

 misrepresentation or omission in PRA’s letter, and Plaintiff’s claim must be dismissed as a matter

 of law.



                                                    6
Case 0:18-cv-61138-BB Document 30 Entered on FLSD Docket 10/23/2018 Page 7 of 8



                                          CONCLUSION

        For the foregoing reasons, Defendant Portfolio Recovery Associates, LLC respectfully

 requests that the Court grant its motion for judgment on the pleadings and enter an order dismissing

 the Complaint with prejudice.

 Dated: October 23, 2018                     Respectfully submitted,

                                             By: /s/ Sara F. Holladay-Tobias
                                                Sara F. Holladay-Tobias
                                                Florida Bar No. 0026225
                                                stobias@mcguirewoods.com
                                                Brittney Lauren Difato
                                                Florida Bar No. 119476
                                                bdifato@mcguirewoods.com
                                                MCGUIREWOODS LLP
                                                50 N. Laura Street, Suite 3300
                                                Jacksonville, Florida 32202
                                                (904) 798-3200
                                                (904) 798-3207 (fax)
                                                Secondary Service Email:
                                                flservice@mcguirewoods.com

                                                David L. Hartsell (pro hac vice)
                                                Sarah A. Zielinski (pro hac vice)
                                                MCGUIREWOODS LLP
                                                77 West Wacker Drive, Suite 4100
                                                Chicago, IL 60601-1818
                                                (312) 849-8100
                                                dhartsell@mcguirewoods.com
                                                szielinski@mcguirewoods.com


                                             Attorneys and Trial Counsel for Defendant
                                             Portfolio Recovery Associates, LLC




                                                  7
Case 0:18-cv-61138-BB Document 30 Entered on FLSD Docket 10/23/2018 Page 8 of 8



                                   CERTIFICATE OF SERVICE

                 I HEREBY CERTIFY that a true and correct copy of the foregoing was

 electronically filed with the Clerk of the Court using CM/ECF on October 23, 2018, which will

 send notice to the following:

        Jordan A. Shaw, Esq.
        Kimberly A. Slaven, Esq.
        Zebersky Payne, LLP
        110 S.E. 6th Street, Suite 2150
        Fort Lauderdale, FL 33301
        jshaw@zpllp.com
        mperez@zpllp.com
        kslaven@zpllp.com
        Counsel for Plaintiff

        J. Dennis Card, Jr., Esq.
        Darren R. Newhart, Esq.
        Consumer Law Organization, P.A.
        721 US Highway 1, Suite 201
        North Palm Beach, FL 33408
        dennis@cloorg.com
        darren@cloorg.com
        Co-Counsel for Plaintiff




                                                          /s/ Sara F. Holladay-Tobias
                                                                  Attorney




        108031835_3.docx



                                              8
